Bloodworth, J.
1. “The overruling of a demurrer to an indictment can not properly be made a ground of a motion for a new trial.” Veal v. State, 116 Ga. 589 (42 S. E. 705) ; Brown v. Wilkes, 20 Ga. App. 92 (92 S. E. 553), and cases cited.
2. Under*tlie qualifying note of the trial judge there is no merit in the fifth ground of the motion for a new trial.
3. The court did not err in charging the jury on voluntary manslaughter.
4. The evidence suqiports the verdict.

Judgment affirmed.


Broyles, O. J., and Luke, J., coneur.